Citation Nr: 0101666	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma, secondary to service-connected rhinitis 
and sinusitis.  



Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO which 
denied service connection for asthma secondary to service-
connected rhinitis and sinusitis.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

With regard to the duty to assist, additional medical 
evidence is needed to determine if the veteran has asthma 
and, if so, whether it is secondary to or aggravated by his 
service-connected rhinitis and sinusitis.  Although the 
veteran was examined by VA in July 1999, the findings do not 
provide a clear picture of the veteran's current respiratory 
problems.  Moreover, the examiner's conclusions do not 
address the question central to the issue of whether the 
veteran's service-connected rhinitis and sinusitis caused or 
otherwise aggravated a nonservice connected respiratory 
disorder.  In reviewing the evidentiary record, the Board 
notes that various medical reports make reference to a 
history of asthma.  However, there is no record of a 
confirmed diagnosis of asthma or any other respiratory 
disorder aside from the service-connected rhinitis and 
sinusitis.  The veteran reported that he has asthmatic 
attacks two to three times a week, which were resolved with 
use of an inhaler.  However, when examined by VA in July 
1999, the clinical and diagnostic findings were negative for 
asthma or any other respiratory disorder other than some mild 
rhinitis.  Therefore, the Board finds that another 
examination should be undertaken.  

Additionally, the Board notes that while the RO considered 
the appropriate laws and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
In that case, the Court held that service connection may be 
granted on a secondary basis where a service connected 
disability is aggravating a nonservice-connected disability.  
Accordingly, the RO should consider the issue of secondary 
service connection, to include the holding in Allen.  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

In light of the veteran's contentions, the current evidence 
of record, and the new Act referred to above, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who diagnosed and treated him 
for his asthmatic problems since his 
discharge from service.  The veteran 
should indicate when he first developed 
asthma, who initially treated him and who 
prescribed the use of inhalers and/or 
other medications.  Based on the 
veteran's response, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources as well 
as any VA clinical records, not already 
obtained, and associate them with the 
claims folder.  

3.  Charles Singh, MD and Mr. Dayton, PA 
of the VAMC at Salem should be contacted 
and asked to provide copies of any 
clinical findings or pulmonary function 
study findings used as a basis to 
diagnose the veteran with a chronic 
bronchial disability, claimed as asthma.  
(In this regard, medical statements were 
received from these individuals to the 
effect that the veteran has a bronchial 
disability.)

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
correct diagnosis, date of onset and, if 
possible, etiology of any identified 
respiratory disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate for the 
record that he or she reviewed the claims 
file.  All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should 
identify all existing chronic pulmonary 
disabilities, and report the basis for 
any diagnosis.  If a chronic respiratory 
disorder is identified, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
identified respiratory disability is 
proximately due to or the result of the 
service-connected rhinitis and sinusitis.  
The examiner should also comment on 
whether the respiratory disorder is being 
aggravated by the service-connected 
rhinitis and sinusitis.  [The underlined 
legal standard must be used in framing 
the answer.]  If aggravated, the degree 
of aggravation should be quantified, if 
possible.  The examiner should comment on 
the opinions expressed by Dr. C. Singh 
and PA Mr. Dayton, and indicate whether 
she or he agrees or disagrees with those 
opinions.  If the physician is unable to 
make any determination, he or she should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C. § 5103A) 
have been met.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include an 
adequate response to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include readjudication of the issue of 
secondary service connection; to include 
the subissue of whether any identified 
respiratory disorder is aggravated by the 
service-connected rhinitis and sinusitis.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and containing the 
address to which the notification was 
sent should be included in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


